Appeal from an order of the Supreme Court at Special Term, entered May 23,1946, in Hew York County, which granted a motion by plaintiff for summary judgment pursuant to rule 113 of the Rules of Civil Practice.

Per Curiam.

The proof and the judgment fail to conform to the mandatory requirements of section 1124 of the Civil Practice Act as to the fixation of value of the stock to be recovered. (Civ. Prac. Act, § 1124; Chamante Studio v. Greenfield, 185 Misc. 266, 268 [App. Term, 1st Dept.]; Karpas v. Brussel, 217 App. Div. 550; Hammond v. Morgan, 101 N. Y. 179.)
The order and the judgment should be reversed, with $20 costs and disbursements, and the motion denied.
Martin, P. J., Townley, Dore, Callahan and Peck, JJ., concur.
Order and judgment unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. [See post, p. 926.]